Citation Nr: 0313782	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
with postoperative scars, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

This case was before the Board in November 2000 and was 
remanded for additional development.  The requested 
development having been completed, it is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's duodenal ulcer is no more than moderate in 
degree.


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§  4.114, Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remand, and 
various correspondence from the RO (in particular, letters 
from the RO dated in November 2000 and May 2002), the 
appellant has been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  The veteran was 
advised that he should provide enough information for the RO 
to obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's February 1998 and 
November 2002 VA examination reports as well as copies of his 
VA and private outpatient treatment records have been 
associated with the claims file.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, that any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim has not been obtained.  Moreover, in a May 2002 
letter, the veteran indicated that the VA has all the 
records.

In this regard, the Board notes that it is contended by and 
on behalf of the veteran that he should be afforded another 
VA examination because the November 2002 VA examination is 
inadequate.  Specifically, the veteran alleges that the 
examination was of poor quality and that, in the opinion of 
the veteran, the physician did not like white people.  
Inasmuch as the examination report and addendum thereto 
reflect that the examiner reviewed the veteran's claims file, 
recorded his medical history, noted his current complaints, 
conducted an examination, and offered appropriate assessments 
and diagnoses, the Board finds that it is adequate for 
purposes of this case.  Accordingly, the Board finds the most 
recent VA examination in November 2002 to be adequate and, 
when viewed together with the other medical reports, to allow 
for informed appellate review of questions which are 
essentially medical in nature.  Under these circumstances, no 
useful purpose would be served in this case by delaying 
appellate review for additional development.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


Analysis

The present appeal arises from the veteran's January 1998 
request for an increased rating for his service connected 
ulcer.

VA outpatient treatment records, dated from February 1998 to 
December 2001, reflect that the veteran sought treatment for 
recurrent complaints of abdominal pain and sour stomach.  
These records reflect that the veteran was overweight and 
attempting weight loss in connection with treatment for 
diabetes.  These records also include diagnoses of 
questionable diverticulosis versus irritable bowel syndrome.  
Specifically, a November 1998 treatment report reflects that 
the veteran complained of constant left lower quadrant pain 
with occasional increase in severity.  It was noted that he 
was able to keep food down and there was no melena.  A 
December 1999 colonoscopy with biopsy revealed a small colon 
polyp.  A March 2001 treatment report notes that the 
veteran's weight was maintained, he was eating a nutritious 
diet, and that his pain could be related to a history of 
diverticulosis and hypoglycemia.  A February 2002 report of 
abdominal ultrasound revealed that the veteran's liver, 
spleen, pancreas, kidneys, gallbladder, and common bile duct 
were normal.  The veteran complained of abdominal pain and 
underwent a colonoscopy in June 2002.  The postoperative 
diagnoses were diverticulosis and small colon polyps.  

A February 1998 report of VA examination for stomach, 
duodenum, and peritoneal adhesions notes that the veteran 
complained of experiencing a "sour stomach" on a daily 
basis, vomiting approximately once every 1-2 weeks, and he 
denied abdominal pain, hematemesis, melena, weight loss, or 
weight gain.  Objective findings included a 11 centimeter 
linear scar located at right of midline abdomen.  This scar 
was described as nontender with no signs of inflammation, 
edema, keloid formation, ulceration, or herniation.  
Examination of the abdomen revealed no abnormal sounds, 
bruits, abnormalities to percussion, hepatosplenomegaly, 
guarding, rigidity, or rebound tenderness.  The abdomen was 
nontender and nondistended, and no masses were palpated.  The 
veteran denied abdominal pain and his abdomen was nontender 
upon examination.  The diagnoses were gastroesophageal reflux 
disease (GERD); perforated duodenal ulcer, status post 
surgery, with residual scar; hypercholesterolemia; and non-
insulin-dependent diabetes mellitus (NIDDM).  

A February 1998 report of an upper gastrointestinal (UGI) 
series reflects that no ulcer was detected.  It is also noted 
that this examination was slightly compromised because the 
veteran had eaten eggs and sausage for breakfast on the 
morning prior to examination.  

In his October 1998 notice of disagreement, the veteran 
denied having reported no abdominal pain during the February 
1998 VA examination.  To the contrary, he stated that he 
experienced constant pain.  

A February 1999 report of upper UGI series, performed by a 
private physician, notes impressions of mild delay in 
esophageal contrast transit with nonperistaltic tertiary 
contractions, small reducible hiatal hernia, spontaneous 
gastroesophageal reflux to the level of thoracic inlet in 
recumbent position, and persistent subtle mucosal 
irregularity in the duodenal bulb.  It is also noted that 
subtle ulceration could not be entirely excluded.  

In his July 1999 substantive appeal, the veteran reported 
that he experienced "constant reflux four to five times per 
week" and needed bed rest.  

During his October 1999 personal hearing at the RO before a 
hearing officer, the veteran testified that he has never been 
told that he is anemic.  He also reported that he had lost 
five pounds in one week; however, he explained that this 
weight loss could be the result of faulty scales at the VA 
medical facility.

A November 2002 report of VA examination for stomach, 
duodenum, and peritoneal adhesions reflects that the veteran 
complained of intermittent abdominal discomfort, occurring 
one time per month and lasting one to two days.  He described 
it as an aching sensation with was nonradiating.  The veteran 
also reported experiencing heartburn and gastroesophageal 
regurgitation every other day.  The veteran denied having 
cough, sore throat, hoarseness, shortness of breath, 
dysphagia, nausea or vomiting, hematemesis, melena, 
hematochezia, diarrhea, or constipation.  Upon examination, 
the veteran's abdomen was nondistended with normal bowel 
sounds, soft, and nontender.  

A December 2002 addendum to this examination report reflects 
that the examiner reviewed the veteran's claims file and 
includes the opinion that the February 1998 UGI was only 
minimally compromised by the presence of residual fluid and 
food within the stomach and that this had no influence nor 
presents any interference with being able to ascertain the 
presence of a duodenal ulcer, of which there was not one.  
The examiner concluded that, with a high degree of medical 
certainty, the UGI series was adequate of the purposes of 
this evaluation.  The examiner further concluded that the 
veteran's abdominal pain appeared to be of a colonic nature 
and unrelated to any acid peptic disorder.  In this regard, 
the examiner noted the veteran's history of colon polyps for 
which he had undergone colon resection.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and the veteran 
claims an increased rating, the United States Court of 
Appeals for Veterans Claims (Court) has held that the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
which provides for a 20 percent rating when the duodenal 
ulcer is moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned when disability is moderately severe, meaning 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum schedular rating of 60 percent is 
warranted when disability is severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite health 
impairment.  See 38 C.F.R. § 4.112 (use of weight loss in 
evaluations).

The Board observes that certain provisions of 38 C.F.R. 
§ 4.114 were revised, effective July 2, 2001. 

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  See also VAOPGCPREC 3-
2000.

The diagnostic code applicable to this case has not been 
changed.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  In this case, however, no weight loss as 
a result of the veteran's service connected duodenal ulcer 
has been demonstrated.  Indeed, the medical evidence reflects 
that the veteran was attempting weight loss in connection 
with treatment for diabetes.  Accordingly, although the Board 
has considered Karnas, it is inapplicable given the 
circumstances of this case. 

Medical records reveal that the veteran had complained of 
recurrent abdominal pain, had been diagnosed as having 
diverticulosis and colon polyps, and had undergone two 
colonoscopies.  These records also reflect that the veteran 
had not complained of nausea and vomiting and had had no 
anemia, hematemesis, melena, or incapacitating episodes.  
Accordingly, it is not shown that the duodenal ulcer is 
moderately severe (as is required for the next higher, 40 
percent, rating).  To the contrary, his VA examinations 
reflect that he had no active ulcer upon GI testing and that 
he was overweight.  Moreover, the December 2002 addendum to 
the November 2002 report of VA examination includes the 
examiner's opinion that, based upon review of the veteran's 
medical history, his abdominal pain was colonic in nature and 
unrelated to ulcer disease.  Accordingly, the next higher 
schedular evaluation of 40 percent disabling for duodenal 
ulcer is not warranted.

The Board has considered the possibility of assigning an 
additional rating for the surgical scar.  In this regard, it 
is noted that during the pendency of this appeal, the 
criteria for evaluating skin disorders were changed.  When a 
law or regulation changes while a case is pending, the 
version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for evaluating skin disorders were revised effective 
August 30, 2002, any increase in disability based on the 
revised criteria cannot become effective prior to that date.

Prior to August 30, 2002, superficial scars that are poorly 
nourished with repeated ulceration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7803; superficial scars that are tender and painful on 
objective demonstration were rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804; scars could 
also be evaluated for limitation of function of the part 
affected under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1):  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Upon consideration of both the schedular criteria for 
evaluating skin disorders in effect prior to August 30, 2002, 
as well as the revised criteria, the Board finds that an 
additional rating for the surgical scar is not warranted.  
Symptoms with respect to the surgical scar were not 
documented at any time during the current claim period and 
were not found on the most recent examination in November 
2002.  There is no competent medical evidence that the scar 
is poorly nourished, with repeated ulceration; tender and 
painful on objective demonstration; or results in limitation 
of function of the affected part.  Thus, the preponderance of 
the evidence is against an additional rating for the scar 
under the schedular criteria in effect prior to August 30, 
2002.  Similarly, the scar is not show to have an area of 144 
square inches or greater; it is not shown to be unstable; 
painful; or resulting in limitation of function of the 
affected part so as to warrant an additional rating under the 
revised schedular criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected duodenal ulcer with postoperative scars 
is denied.





_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

